DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 65-66 are added, but claim 65 is withdrawn from consideration since it depends from withdrawn claim 63.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 and 59-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites “an electrical connector for making a connection between the master controller unit and a device of the plurality of devices received in the dock” in lines 2-3, but this recitation seems to run contrary to the recitation “a shared communication bus, the shared communication bus being connected to each of the plurality of devices and to the master controller unit to connect the master controller unit to each of the plurality of devices” of claim 46, lines 8-10.  It is not clear what makes the connection between a device of the plurality of devices and the master controller unit.  Is it the electrical connector or the shared communication bus?  This contradiction renders claim 50 indefinite.
Claim 59 recites “a master control unit” in line 12 and “the master control unit” in lines 12-13, but it is not if these recitations are referring to “a master controller unit” of line 9.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claims 60-62 are rejected by virtue of their dependence from claim 59.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-47, 55-56, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0275891 (Muehlemann)(previously cited), in view of WO 2009/112281 (Harms).
To the extent that it can be argued that all the features taught by Muehlemann are not provided in a single embodiment, Muehlemann discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Muehlemann.
Muehlemann teaches or suggests a wearable brain interface system comprising: a headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) configured to be worn on the head of a user; a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) configured to attach to the headgear (FIG. 1 of Muehlemann), each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards the head of the user in use and a light detector (the optical detectors 204 of Muehlemann) for detecting light returned from the head of the user; and a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann).
Muehlemann teaches the use of a cabled or wireless connection 114, 116. Harms teaches the use of an I2C bus that provides a suitable connection that permits each device to have a unique address that is individually addressable by the master controller unit (page 17 of Harms)1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the I2C bus of Harms as the connections of Muehlemann since cabled or wired communicators are required and Harms teaches one such communicator and/or it provides unit address that are individual addressable by the master controller unit.
With respect to claim 46, the combination teaches or suggests a wearable brain interface system comprising:
i) a headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) configured to be worn on a head of a user, the headgear comprising a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards the head of the user in use and a light detector (the optical detectors 204 of Muehlemann) for detecting light returned from the head of the user; and 
ii) a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and 
iii) a shared communication bus (the I2C bus of Harms), the shared communication bus being connected to each of the plurality of devices and to the master controller unit to connect the master controller unit to each of the plurality of devices.
With respect to claim 47, the combination teaches or suggests that the plurality of devices are configured to removably attach to the headgear (compare FIGS. 1 and 2 of Muehlemann).  
With respect to claim 55, the combination teaches or suggests that at least one of the plurality of devices comprises at least two light sources (paragraphs 0012, 0065, 0092, and 0110 of Muehlemann).
With respect to claim 56, the combination teaches or suggests that at least one of the plurality of devices comprise at least two light detectors (paragraphs 0012, 0065, 0092, and 0111 of Muehlemann).
With respect to claim 66, the combination teaches or suggests that each device having a unique address that is individually addressable by the master controller unit over the shared communication bus (see the above 103 analysis with respect to the I2C bus of Harms).

Claims 46-49, 55-56, 59-61, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of U.S. Patent Application Publication No. 2009/0105605 (Abreu)(previously cited), and further in view of Harms.
To the extent that it can be argued that all the features taught by Muehlemann are not provided in a single embodiment, Muehlemann discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Muehlemann.
Muehlemann teaches a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102. In the related field of optical detecting, Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
Muehlemann teaches the use of a cabled or wireless connection 114, 116. Harms teaches the use of an I2C bus that provides a suitable connection that permits each device to have a unique address that is individually addressable by the master controller unit (page 17 of Harms)2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the I2C bus of Harms as the connections of Muehlemann since cabled or wired communicators are required and Harms teaches one such communicator and/or it provides unit address that are individual addressable by the master controller unit.
With respect to claim 46, the combination teaches or suggests a wearable brain interface system comprising:
i) a headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) configured to be worn on a head of a user (via the docks of Abreu), the headgear comprising a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards the head of the user in use and a light detector (the optical detectors 204 of Muehlemann) for detecting light returned from the head of the user;
ii) a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and 
iii) a shared communication bus (the I2C bus of Harms), the shared communication bus being connected to each of the plurality of devices and to the master controller unit to connect the master controller unit to each of the plurality of devices.
With respect to claim 47, the combination teaches or suggests that the plurality of devices are configured to removably attach to the headgear (via the docks of Abreu).  
With respect to claim 48, the combination teaches or suggests the headgear comprising a plurality of docks (the docks of Abreu), each of the devices being configured to removably attach to the headgear by being received within a respective dock (the docks and devices interact this way).  
With respect to claim 49, the combination teaches or suggests that at least one of the docks comprises upstanding walls (the walls of the recess 3696 of FIGS. 100G; the walls of the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  
With respect to claim 55, the combination teaches or suggests that at least one of the plurality of devices comprises at least two light sources (paragraphs 0012, 0065, and 0110 of Muehlemann).
With respect to claim 56, the combination teaches or suggests that at least one of the plurality of devices comprise at least two light detectors (paragraphs 0012, 0065, 0092, and 0111 of Muehlemann).
With respect to claim 59, the combination teaches or suggests a wearable brain interface system comprising:
i) a headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) configured to be worn on a head of a user, the headgear comprising: a) a plurality of docks (the docks of Abreu); and b) a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) configured to fit within the docks (the docks of Abreu) to attach to the headgear, each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards the head of the user in use and a light detector (the optical detectors 204 of Muehlemann) for detecting light returned from the head of the user;
ii) a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and 
iii) a shared communication bus (the I2C bus of Harms), the shared communication bus being connected to each of the plurality of devices and to the master control unit to connect the master control unit to each of the plurality of devices.
With respect to claim 60, the combination teaches or suggests each of the devices being configured to removably attach to the headgear by being received within a respective dock (the docks of Abreu).  
With respect to claim 61, the combination teaches or suggests that at least one of the docks comprises upstanding walls (the walls of the recess 3696 of FIGS. 100G; the walls of the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  
With respect to claim 66, the combination teaches or suggests that each device having a unique address that is individually addressable by the master controller unit over the shared communication bus (see the above 103 analysis with respect to the I2C bus of Harms).

Claims 50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Harms, and further in view of JP2006-6666 (Kumada)(previously cited).
Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu) while Harms teaches the use of the I2C bus.  Kumada teaches that docking stations 43 have electrical connectors so as to permit sensors to connect to a wiring system (pages 7-9 and FIG. 13 of Kumada).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electrical connector in each docking station in the combination as a means for connecting the devices to the I2C bus since it permits easy assembly and disassembly.
With respect to claim 50, the combination teaches or suggests that at least one of the docks comprises an electrical connector for making a connection between the master controller unit and a device of the plurality of devices received in the dock (the connector in each docking station).  
With respect to claim 58, the combination teaches or suggests that at least one of the devices has a connector for removably connecting the device to the shared communication bus (the connector of the device that connects to the connector in each docking station).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Harms, and further in view of U.S. Patent Application Publication No. 2015/0257673 (Lawrence)(previously cited).
The combination teaches or suggests that the master controller unit is communicatively coupled to each of the devices by way of the I2C bus.  {N5824584} Lawrence teaches that such connections can be between two layers of material that comprises the headgear (paragraphs 0036-0037 and 0062 of Lawrence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the I2C bus between two layers of material that comprise the headgear since it protects the I2C bus.

Claims 53 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Harms, and further in view of the Wikipedia article dated August 5, 2015 entitled “Power cord” (power cord article)(previously cited).
Muehlemann teaches a master controller unit (the laptop 108 along or in conjunction with the host module 106 of Muehlemann; paragraph 0067 of Muehlemann).  Muehlemann does not explicit show an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit.  However, it was well known in the art that laptops have such input power sockets for reception of power cables so as to operate on AC power (page 2 of the power cord article teaches that laptops use power cords and the use of IEC 60320 power cables; page 1 of the power cord article teaches that power cords use connectors at each end).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an input power socket in the laptop of the combination so that the laptop can run on continuous power.
With respect to claim 53, the combination teaches or suggests the master controller unit comprising an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit (the input power socket of the combination).  
With respect to claim 62, the combination teaches or suggests the master controller unit comprising an input power socket configured to connect to a power cable that provides power from a power source for the master controller unit (the input power socket of the combination). {N5824584} 2Serial No.: 17/385,247Docket No.: 25239-1OB Filing Date: July 26, 2021Examiner: M. Kremer  

Claims 50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Harms, and further in view of U.S. Patent No. 4,967,038 (Gevins)(previously cited).
Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu) while Harms teaches the use of the I2C bus.  Gevins teaches that docking stations have electrical connectors 31 so as to permit multiple sensors 12a to connect to an embedded wiring system (FIGS. 4 and 5A of Gevins).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electrical connector in each docking station in the combination as a means for connecting the devices to the I2C bus since it permits easy assembly and disassembly.
With respect to claim 50, the combination teaches or suggests that at least one of the docks comprises an electrical connector for making a connection between the master controller unit and a device of the plurality of devices received in the dock (the connector in each docking station).  
With respect to claim 58, the combination teaches or suggests that at least one of the devices has a connector for removably connecting the device to the shared communication bus (the connector of the device that connects to the connector in each docking station).  

Response to Arguments
The Applicant’s arguments filed 6/13/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 6/13/2022.
Double Patenting Rejections
In view of the filing of a terminal disclaimer in U.S. Application No. 16/325563 that relates to the present application, the double patenting rejections are withdrawn.
Prior art rejections
The Applicant’s arguments with respect to claims 46-50, 52-53, 55-56, 58-62, and 66  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of rejection that were necessitated by the claim amendments filed on 6/13/2022.
The Declaration of Nicholas Everdell is not persuasive because (1) it does not address the new grounds of rejections and (2) it does not address the claim language of the current claims in this application.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0026 of U.S. Patent Application Publication No. 2005/0034485 and paragraph 0078 of U.S. Patent Application Publication No. 2010/0217100 teach this as well.
        2 Paragraph 0026 of U.S. Patent Application Publication No. 2005/0034485 and paragraph 0078 of U.S. Patent Application Publication No. 2010/0217100 teach this as well.